Citation Nr: 1537008	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claims were subsequently transferred to the RO in Houston, Texas.

The Veteran and his wife testified at an April 2015 hearing by the undersigned Veterans Law Judge (VLJ) held at the RO.  Following the hearing, the record was left open for 60 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claims; no such evidence was submitted.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of service connection for headaches to include as secondary to service-connected allergic rhinitis has been raised by the record in his April 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's allergic rhinitis is not manifested by nasal polyps.


CONCLUSION OF LAW

The criteria for assigning an initial disability rating in excess of 10 percent for service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2014).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for allergic rhinitis.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  He testified that he applied for Social Security Administration (SSA) disability benefits for his service-connected PTSD.  See Hearing Tr. at 19.  He did not report that he applied for SSA benefits due to his service-connected allergic rhinitis.  Thus, the Board finds that the outstanding SSA records are not relevant to the Veteran's claim of entitlement to a higher rating for allergic rhinitis and it is therefore unnecessary to obtain them.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was afforded appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected allergic rhinitis, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected allergic rhinitis disability has worsened in severity since the most recent examination in June 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Higher Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 (2014).  A 30 percent evaluation is the maximum rating assignable under this diagnostic code. 

At the outset, the Board notes that clinical evidence reflects that sinusitis and rhinitis have been diagnosed both separately and in tandem on several occasions during the appeal.  VA's Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (sinusitis) and Diagnostic Code 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders.  38 C.F.R. § 4.96(a).  However, in this case, service connection has never been established for sinusitis on a direct or secondary basis, therefore consideration of the Veteran's claim under the diagnostic criteria for the evaluation of sinusitis is not appropriate.  

The Veteran contends that his service-connected allergic rhinitis warrants the assignment of a disability rating in excess of 10 percent.  

On VA examination in July 2007, the examiner noted a history of allergic rhinitis and sinusitis.  Physical examination revealed nasal obstruction in the right nostril was 50 percent and 70 percent in the left nostril.  Nasal polyps were not present.  The examiner diagnosed the Veteran with allergic rhinitis with year-round nasal congestion.  

On VA examination in June 2008, the Veteran reported difficulty performing physical activities due to the constant problem with breathing through the nose.  Physical examination revealed nasal obstruction of 40 percent in the right nostril and 40 percent in the left nostril.  Nasal polyps were not present.  Rhinitis was present and believed to be allergic in origin.  The examiner noted a mild impact on the Veteran's daily activity.   

VA and private treatment records throughout the appeal show treatment for his allergic rhinitis.  March 2010 and July 2010 VA treatment records note nasal obstruction without polyps.  

The Veteran was afforded a VA examination in June 2013.  He reported constant nasal congestion that causes headaches which limits concentration and impacts his ability to work.  The examination report reflects that there was not greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of either nasal passage.  The examiner found no permanent hypertrophy of the nasal turbines, no granulomatous conditions, and no polyps.  A history of sinusitis occurring twice a year was also noted.  

The Board observes that given the specificity of the criteria used for the evaluation of allergic rhinitis under Diagnostic Code 6522, it is the clinical evidence that is of the most probative value, in terms of credibility and competency, in this case for purposes of evaluating this condition.  The Veteran testified that he experiences sinus issues and blockage all of the time.  In this regard, the Veteran is certainly competent to report his symptoms and the frequency of his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to symptomatology capable of lay observation).  However, the rating criteria contemplate a showing of very specific findings (polyps), the nature of which are often identified only by clinical tests, x-ray films and CT scans.  Accordingly, a lay person such as the Veteran lacks the competency to accurately assess the presence or absence of such symptoms, and as such, the Board attaches greater probative weight to the clinical findings of skilled professionals, as opposed to lay statements of symptomatology, as pertains to this particular clinical finding.  

In sum, throughout the appeal there is no indication that there is any evidence of record showing the presence of polyps which is required for an increased rating for the Veteran's service-connected allergic rhinitis.  Accordingly, the criteria for an initial disability rating in excess of 10 percent for allergic rhinitis are not met.  A staged rating is therefore not warranted.  Fenderson, 12 Vet. App. 119, 126;  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, as discussed above, the record shows that the manifestations of the Veteran's allergic rhinitis (inflammation of the nasal passages) are those anticipated for the disability and are reasonably contemplated by the applicable schedular criteria, which in turn were crafted to compensate for the effects of the particular impairments on the ability to function under the ordinary conditions of life, including at work and home.  Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.





ORDER

Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis is denied.  


REMAND

The Veteran testified at his April 2015 Board hearing that he was awaiting a SSA administrative decision following his February 2015 SSA hearing.  Where, as here, the evidence suggests that the Veteran may be receiving benefits from the SSA for his service-connected PTSD, VA must attempt to obtain his SSA records for that claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

Remand of the issue of entitlement to a TDIU due to service-connected disabilities is warranted because it is part and parcel of the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


